Exhibit 15.2 June 27, 2011 Brightman Almagor Zohar & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel We consent to the incorporation by reference in Registration Statements Nos. 333-12458, and 333-140809 on Form S-8, and No. 333-161781, on Form F-3, of our report, datedMarch 9, 2011, relating to the consolidated financial statements of Cimatron Gibbs, LLC (not presented separately herein) for the year ended December 31, 2010 appearing in this annual report on Form 20-F of Cimatron Ltd. Lucas, Horsfall, Murphy & Pindroh, LLP Pasadena, California
